Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 1 of 17 Pageid#: 149




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  (Big Stone Gap Division)

 MELINDA SCOTT,                                     Case No. 2:20-cv-00014-JPJ-PMS
                                   Plaintiff,

 v.
                                                    Joshua Moon’s Combined Memorandum
 WISE COUNTY DEPARTMENT OF                          in Opposition to Motion to Strike
 SOCIAL SERVICES, et al.,                           and in Support of
                                                    Motion to Set Aside Default
                                  Defendants.



           NOW COMES Joshua Moon, and files this combined memorandum in opposition to the

 Plaintiff’s Motion to Strike (Dkt. No. 29) and in further support of his Motion to Set Aside

 Default Judgment (Dkt. No. 25).

      I.      Introduction

           On December 7, 2020, undersigned counsel filed a Notice of Appearance, Motion to Set

 Aside Default Judgment, and Motion to Dismiss. See Dkt Nos. 24-27. On December 8, 2020, the

 Court ordered Plaintiff to respond to those motions by December 31. Dkt No. 28.

           Plaintiff served an unsigned copy of a Motion to Strike on undersigned counsel via email

 on December 8, 2020, and that document appears to have subsequently been filed with the Court

 on December 10, 2020. See Dkt. No. 29. Defendant Moon notes that the Plaintiff’s Motion to

 Strike appears to combine arguments that would traditionally be addressed under Fed. R. Civ. P.

 12(f) and arguments that would ordinarily be expected in a response to the underlying Motion to

 Set Aside the Default.1 Therefore, undersigned counsel responds to both the Plaintiff’s Rule

 12(f) arguments and her Rule 55 arguments in separate sections of this memorandum.


 1
  Plaintiff’s filing begins with a statement that it is tendered “in response to Defendant Moon’s
 Motion to Set Aside Default and… in support of her motion to strike.” As such, undersigned
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 2 of 17 Pageid#: 150




    II.      Standard for a Motion to Strike

          Fed. R. Civ. P. 12(f) provides that this “court may strike from a pleading an insufficient

 defense or any redundant, immaterial, impertinent, or scandalous matter.” As a threshold matter,

 a motion is not a “pleading” within the meaning of Rule 12. The Fifth Circuit, for example,

 expressly held that a Motion to Dismiss was not a pleading in Lawhorn v. Atl. Ref. Co., 299 F.2d

 353, 354 (5th Cir. 1962) (“Rule 12(b) makes a clear distinction between a pleading and certain

 motions, including a motion to dismiss.”). The Fourth Circuit embraced the Lawhorn holding in

 Mellon Bank, N.A. v. Ternisky, 999 F.2d 791, 795 (1993) (“Mellon filed a Rule 12(b)(6) Motion

 to Dismiss, which is not a pleading.”).

          The Fourth Circuit went a step further in Mellon Bank than the Fifth Circuit did in

 Lawhorn, however: The Fourth Circuit also cited Fed. R. Civ. P. 7 for the distinction between

 “pleadings” and “motions.” Id. In turn, Fed. R. Civ. P. 7 (a) contains an exhaustive list of

 pleadings, under the introductory statement “Only these pleadings are allowed.” (emphasis

 added). That list of pleadings is expressly differentiated from “Motions and Other Papers,”

 which are listed at Fed. R. Civ. P. 7(b).

          If this Court wishes to treat the Motion to Dismiss or Motion to Set Aside Default

 Judgment as pleadings, the standard for a Motion to Strike is set forth in Xerox Corp. v. ImaTek,

 Inc., 220 F.R.D. 244, 245 (D. Md. 2004). “Courts are granted considerable discretion to

 determine motions to strike, especially if the allegations… will cause prejudice at a later date in

 the litigation.” Id., citing 5A Charles Alan Wright, Arthur R. Miller and Edward H. Cooper, §

 1382 (1986). However, “before a motion to strike will be granted, the allegations must be both



 counsel assumes that a separate Plaintiff’s memorandum will be forthcoming relating to the
 Motion to Dismiss (Dkt. No. 26) but that the Motion to Set Aside Default Judgment (Dkt. No.
 25) is now fully briefed and ripe for disposition.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 3 of 17 Pageid#: 151




 immaterial and prejudicial.” Xerox Corp., 220 F.R.D. at 245, citing Hare v. Family Publications

 Service, 342 F.Supp. 678, 685 (D. Md. 1972). “Rule 12(f) motions are generally viewed with

 disfavor because striking a portion of a pleading is a drastic remedy and because it is often

 sought by the movant simply as a dilatory tactic.” Waste Mgmt. Holdings v. Gilmore, 252 F.3d

 316, 347 (4th Cir. 2001), citing 5A A. Charles Alan Wright et al., Federal Practice & Procedure

 § 1380, 647 (2d ed. 1990) (internal quotations omitted).

    III.      Standard for a Rule 55 Motion to Set Aside Default

           Although the motion filed at Dkt. No. 25 was erroneously captioned as a Motion to Set

 Aside Default Judgment, this Court correctly noted at Dkt. No. 28 that it is actually a Motion to

 Set Aside the Entry of Default under Fed. R. Civ. P. 55(c). The distinction is an important one,

 because, as the Fourth Circuit has held, “the burden on a movant seeking relief under the two

 rules is not the same.” Colleton Preparatory Acad., Inc. v. Hoover Universal, 616 F.3d 413, 420

 (4th Cir. 2010) (comparing Rule 55(c) with Rule 60(b)). When a movant seeks to set aside a final

 judgment under Rule 60(b), there are compelling interests by those who hold an enforceable

 judgment in “finality and repose.” In such cases, therefore, the party seeking relief from default

 must show that they are a victim of “excusable neglect.” Id. By contrast, Rule 55(c) motions are

 judged by a “‘good cause’ standard which is more forgiving of defaulting parties.” Id. “Rule

 55(c) motions must be ‘liberally construed in order to provide relief from the onerous

 consequences of defaults and default judgments.’” Id. at 421, citing Tolson v. Hodge, 411 F.2d

 123, 130 (4th Cir. 1969)."

    IV.       Facts Relating to the Motion to Strike

           Ms. Scott takes issue with the motions filed by undersigned counsel for various reasons.

 Unfortunately, she appears to do so without citing to the particular portions of a motion that she
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 4 of 17 Pageid#: 152




 takes issue with. Responding to Ms. Scott’s characterizations in her motion is rendered

 somewhat difficult because counsel cannot determine whether she seeks to strike certain

 paragraphs, certain allegations, or the motions filed by undersigned counsel in their entirety.

        The crux of Ms. Scott’s grievance appears to be that the Motion to Dismiss (Dkt. No. 26)

 and Motion to Set Aside Default Judgment (Dkt. No. 25) refer to Ms. Scott’s numerous prior

 suits, including her various suits in this Court and at least two other courts against Mr. Moon. Far

 from asserting that the facts alleged in Mr. Moon’s motions are scandalous, immaterial, or

 prejudicial, however, Ms. Scott appears to confirm key elements of her long-running pro se

 crusade against Mr. Moon in the state and federal courts of Southwest Virginia. She admits at

 Dkt. No. 29, p. 2 et seq. that she has filed numerous suits against Mr. Moon, and castigates

 judges who dismissed those suits for “present[ing] no case law” or insisting that she is required

 to plead “every” fact. Ms. Scott’s first footnote insinuates that she is considering re-filing a state

 court action against Mr. Moon. Dkt No. 29 at p. 2, fn. 1. Ms. Scott then recounts how she

 “transferred” her campaign of litigation against Mr. Moon from state court to federal court, and

 drops a second footnote to question this Court’s previous rulings dismissing her claims. Dkt. No.

 29 at p. 3, fn. 2. To the extent that Ms. Scott believes that the motion filed by Mr. Moon did not

 detail the entire history of every individual and entity Ms. Scott has sued in Virginia, she has

 taken care to supplement the voluminous catalogue of her litigation in her own filing. Dkt. No.

 29 at 2-3 and 7-8.

        At Dkt. No. 29, p. 4, Ms. Scott alleges that Mr. Moon’s motions create bias. (“[T]he

 motive of Mr. Hardin seems to be aimed at creating bias against the Plaintiff as a pro-se litigant

 who has had some prior dismissals.”). Following a few pages of allegations that appear directed
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 5 of 17 Pageid#: 153




 at counsel,2 rather than the substantive or syntactical merits or demerits of the motions that have

 been filed, Ms. Scott turns to address substantive merits of the Motion to Set Aside the Default

 Judgment at p.8 et seq.

     V.      Facts Relating to the Motion to Set Aside Default

          It appears from the Motion to Strike that at least some of the facts asserted in Mr. Moon’s

 Rule 55 Motion are uncontested. For example, Mr. Moon alleged at Dkt. No. 25-1, p. 2 that he

 never received service in two prior suits filed by Ms. Scott in this Court. Ms. Scott appears to

 acknowledge at Dkt. No. 29, p. 1 that she served those two prior suits on the same Florida

 address that the present suit was “served” at. Mr. Moon further alleged that he moved to retain

 counsel as soon as he became aware of the default by mail from the clerk of court. Dkt. No. 25,

 p.1. Ms. Scott does not challenge that assertion.

          Mr. Moon’s Rule 55 motion repeatedly refers to the Motion to Dismiss which was filed

 contemporaneously, because one of the Payne factors is whether the defaulted party has a

 meritorious defense. See Dkt. No. 25. The Motion to Dismiss, in turn, catalogues not only the

 legal insufficiencies of the complaint and various jurisdictional infirmities, but also facial

 deficiencies with both the process itself and with the service of process in this case. Although

 Ms. Scott states at Dkt. No. 29, p. 12 that she intends to respond separately to the Motion to

 Dismiss, it bears repeating here that there are ample reasons to believe that the summons and




 2
   Indeed, it appears Ms. Scott may have already decided to utilize the Virginia State Bar’s
 disciplinary system as an additional battlefield in the legal warfare that she has instituted against
 Mr. Moon and others. See https://kiwifarms.net/threads/melinda-leigh-scott-marshall-
 castersen.32118/page-731 (last accessed December 9, 2020) (“It's going to look hilarious when
 someone gets reported to the BAR association.”). Notably, this statement appears to have been
 made December 9, 2020 at 8:56 a.m., which was less than 48 hours after undersigned counsel
 first entered his appearance in this case.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 6 of 17 Pageid#: 154




 complaint never reached Mr. Moon. Even assuming, arguendo, that service had reached Mr.

 Moon, the relevant “process” did not contain the name of the Court in which this lawsuit was

 pending. See Dkt. No. 26 at p. 2 and 26-1 at p. 9, citing to Dkt. No. 5. Even setting aside the

 legal issue of whether the lack of a named and identifiable court on a summons vitiates such

 process, such a summons would, from a practical standpoint, very much impede a defendant’s

 ability to determine where to answer any claims against him.

    VI.      Argument

          As stated above, Plaintiff’s responsive filing contains both an independent Motion to

 Strike and a response to various elements of Mr. Moon’s Rule 55 motion. Defendant Moon will

 address the Motion to Strike and the Rule 55 motion in separate sections of this brief.

          1. Argument Relating to the Motion to Strike

          The Plaintiff’s Motion to Strike is procedurally improper because Ms. Scott attempts to

 strike a motion rather than a pleading. Even assuming that the standard for striking pleadings

 applied to Mr. Moon’s motions, Mr. Moon’s motions raise relevant arguments for this Court to

 consider and are not scandalous or otherwise improper. As such, Ms. Scott’s Motion to Strike

 should be denied.

             a. Rule 12(f) does not Apply to the Material at Issue.

          The simplest ground on which this Court should deny Ms. Scott’s motion is that the

 Plaintiff seeks to strike motions, rather than pleadings. Rule 12(f) permits a “pleading” to be

 stricken on various grounds, but there is simply no pleading to strike in this matter. Even in cases

 where pleadings have been filed, Fed. R. Civ. P. 12(f) only empowers the court to strike an

 “insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Mr.

 Moon has not, at this stage of the proceedings, filed an answer or raised any affirmative defenses
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 7 of 17 Pageid#: 155




 that could possibly be deemed “insufficient.” Nor has he repeated any of his motions in a

 redundant manner.3 Defending a claim by filing available and procedurally permissible motions

 can hardly rise to the level of impertinence. Nor can documenting the procedural history of

 litigation be considered “scandalous matter.”

             b. There is No Possibility for “Prejudice at a Later Date.”

         In a typical case where it is a pleading that is at issue, striking an insufficient defense or

 scandalous material prevents prejudice later in the proceedings. This is so because the issues that

 are pleaded will inevitably crop up again later in the proceedings, whether in the discovery

 context, in motions for summary judgment, or at trial. Scandalous material must be stricken from

 the pleadings so that it does not become evidence presented before a jury. Insufficient defenses

 must be stricken because presenting evidence to support a legally insufficient defense would

 waste judicial resources. Redundant material must be stricken for the same reasons.

         Here, Ms. Scott speaks generally to perceived biases against pro se litigants, but does not

 show any future harm that she expects will accrue to her on the basis of the motions that are at

 issue. If the Default is set aside, the case will be adjudicated on its merits. A trial or other

 adjudication on the merits is not a harm or a prejudicial event. Indeed, the Fourth Circuit has

 already held that “no cognizable prejudice inheres in requiring a plaintiff to prove a defendant's

 liability, a burden every plaintiff assumes in every civil action filed in every federal court.”

 Colleton Preparatory Acad., Inc. v. Hoover Universal, 616 F.3d 413, 419 (4th Cir. 2010).

 Likewise, if the Motion to Dismiss is granted, it will be granted because no viable claim has been




 3
   In an effort to streamline the arguments presented, to present reduplication of effort, and
 prevent spillage of excess ink, the Motion to Set Aside Default Judgment (Dkt. No. 25) largely
 references the contemporaneously-filed Motion to Dismiss (Dkt. No. 26) in support of arguments
 relating to Mr. Moon’s meritorious defense and good cause for not receiving service.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 8 of 17 Pageid#: 156




 raised by the Plaintiff or because of various other substantive deficiencies in the case that she has

 filed. Dismissal would not flow from any judicial prejudice or bias.

        Nor is there any evidence or argument presented that could lead this Court to find that the

 existence and filing of the motions themselves, with whatever factual allegations they contain

 which Ms. Scott perceives to be unfavorable, is itself a prejudice. No argument has been made

 that the facts alleged in the motions deprive Ms. Scott of the rights of any other citizen or subject

 her to harms outside the context of this litigation. To the extent that Ms. Scott has elected to

 supplement the factual record by bringing forth various allegations in her own Motion to Strike,

 she has mooted any perceived need to erase the original allegations in Mr. Moon’s motions.

            c. The Content of the Motions is Material and is not Prejudicial.

        Ms. Scott herself has now cited even more cases that she has filed in various courts in

 Southwest Virginia, and has indicated displeasure at the decisions that have been issued by both

 state and federal courts dismissing those cases. To the extent that Defendant Moon seeks an early

 dismissal of this matter because he has been sued seriatim by the same litigant in multiple fora

 over the past three years and each case has been dismissed for failure to state a claim, Ms. Scott’s

 most recent filing only serves to further illustrate the close scrutiny her claims merit and the

 dangers of allowing this case to be adjudicated on the basis of anything other than its merits.

        A sister court in this Circuit has held that “Rule 12(f) Motions will be denied unless” the

 material the movant seeks to strike has “‘no possible relation to the controversy and may

 prejudice the other party.’” U.S. ex rel. Ackley v. IBM, 110 F.Supp. 2d 395, 406 (D. Md. 2000),

 quoting Steuart Inv. Co. v. Bauer Dredging Constr. Co., 323 F.Supp. 907, 909 (D. Md. 1971).

 The Fourth Circuit has “repeatedly expressed a strong preference that, as a general matter,

 defaults be avoided and that claims and defenses be disposed of on their merits” and has
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 9 of 17 Pageid#: 157




 explained that there is a “strong policy of merits-based adjudication.” Colleton, 616 F.3d at 417.

 Ms. Scott’s history of filing claims against Mr. Moon, and the fact that each of those claims has

 been dismissed on the basis of improper pleading and/or failure to state a claim, are relevant

 factors for this Court to consider as it evaluates whether this case should be adjudicated on the

 merits or in a default posture. Moreover, there is nothing “prejudicial” about citing to the judicial

 records of various state and federal courts. Indeed, as Mr. Moon noted in his Memorandum in

 Support of the Motion to Dismiss, this Court is permitted to take judicial notice of court records.

 Dkt 26-1 at p. 2, fn. 5.

         2. Argument Relating to the Rule 55 Motion

         The Plaintiff appears challenge Defendant Moon’s entitlement to relief under all four of

 the Payne factors. Dkt. No. 29, at p. 8 et seq. First, Ms. Scott attempts to blame Mr. Moon for the

 current default posture of this case. She asserts that Mr. Moon’s failure to check his mail in

 Florida is an act which indicates he is to blame for the status of this litigation. Second, Ms. Scott

 asserts that relief from default will work prejudice upon her for various reasons. Third, Plaintiff

 asserts that Mr. Moon has behaved in a dilatory manner because he did not respond to a

 discovery request. Lastly, Ms. Scott argues that the meritorious defense standard is “subjective.”

         In each of her arguments, the Plaintiff’s analysis runs headlong into both the controlling

 law and the facts of this case. Even assuming, arguendo, that Mr. Moon had failed to check his

 mail,4 Mr. Moon has no obligation to check his mail under the various rules of court and



 4
   The record is bereft of evidence indicating Mr. Moon failed to check his mail. In fact, Mr.
 Moon retained counsel only after receiving an item of mail from the clerk which indicated he had
 been found in default. See Dkt Nos. 25-26. However, from the face of Dkt. No. 5, there is ample
 reason to understand why the summons never reached him: it was left with an unnamed
 “employee” who may or may not have been “in charge” as that term is defined at Fla. Stat.
 48.031 (6)(a) or appropriately trained, and that employee indicated not that the summons would
 be delivered to Mr. Moon or that Mr. Moon would check his “electronic” mailbox at the location
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 10 of 17 Pageid#: 158




  procedural laws that apply to him. The prejudices Ms. Scott cites in support of keeping this case

  in its current posture are not legally cognizable under controlling precedent that Ms. Scott has

  cited in her own Motion. A defendant’s failure to respond to discovery in a suit in which he has

  not received even a summons and complaint is hardly surprising and cannot possibly be viewed

  as dilatory behavior. Lastly, whether or not the “meritorious defense” standard is subjective as

  Ms. Scott alleges, it is incorporated into controlling caselaw from the U.S. Court of Appeals for

  the Fourth Circuit and must be applied by the district courts in this Circuit. Defendant Moon

  addresses each argument in greater detail below.

                 a. Mr. Moon is not to Blame for the Default Posture of this Case.

         Plaintiff cites two cases involving service by certified mail in her Motion to Strike. See

  Dkt. No. 29at p. 9 et seq. Those cases are Park v. Lexington Ins. Corp., 812 F.2d 894 (4th Circ.

  1987) and Colleton Preparatory Academy v. Hoover Universal, Inc., 616 F.3d 413 (4th Cir.

  2010). Although the Plaintiff cites these cases for the proposition that Defendant Moon bears

  “personal responsibility” for the default posture of this case because he did not receive service of

  process, neither case is apposite. Both Park and Colleton involve service of process by certified

  mail in accordance with the laws of states that permit service by mail. By contrast, there was no

  service by certified mail in this case and the procedural laws and rules that apply in this case do

  not permit such service.

         In Colleton, service of process was delivered to the defendant’s registered agent using

  certified mail, in compliance with the laws that govern service of process in the state courts of




  in question, but rather that it would be forwarded to some other (again unnamed) third party,
  whom Mr. Moon would have the “option” to pay to receive it. Thus, there appear to be at least
  two “missing links” between where the summons was served and Mr. Moon.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 11 of 17 Pageid#: 159




  South Carolina.5 The Fourth Circuit expressly noted compliance with South Carolina laws

  relating to service of process when it upheld the District Court’s finding that service was proper.

  See Colleton, 616 F.3d at 421, fn. 9.6 Similarly, Park also involved service by certified mail. The

  insurance company that was the defendant in Park actually acknowledged that it had received

  and signed a receipt for (but subsequently misplaced or mishandled) the summons and

  complaint. See Park, 616 F.3d at 897. Park was also an appeal from the U.S. District Court for

  the Southern District of West Virginia, which court sits in a state where local law permits the

  service of process by certified mail. See W. Va. R. Civ. P. 4(d). Notably, it appears that the laws

  of both South Carolina and West Virginia require “restricted delivery” of summonses that are

  served by certified mail, such that there is a reasonable assurance that a summons actually

  reaches the individual to whom it is directed.

         The Federal Rules of Civil Procedure permit service by certified mail only on certain

  governmental defendants. See Fed. R. Civ. P. 4(i). Alternatively, federal procedure permits (and

  even incentivizes) a waiver of service to be accomplished by mail. Fed. R. Civ. P. 4(d). But there

  is nothing in the record in this case which establishes that Mr. Moon is a party who can be served

  by mail consistent with the Federal Rules of Civil Procedure, nor that he waived service of

  process in accordance with those rules. Although the federal rules do incorporate the laws of the

  several states relating to service at Fed. R. Civ. P. 12 (e)(1), neither the laws of Virginia nor the



  5
    See S.C. Civ. R. 4(d)(8), which expressly contemplates that service by certified mail is not the
  basis for a default judgment unless accepted by the defendant, and that any default will be set
  aside if the defendant can demonstrate that an “unauthorized person” signed the receipt for
  service.
  6
    The Fourth Circuit reversed the District Court’s denial of the defendant’s motion to set aside
  the default, even though the appellate court upheld the District Court’s finding that service was
  proper. Thus, Defendant Moon argues in the alternative that even if service of process was
  proper in this case, the entry of default should nevertheless be set aside under the same principles
  set forth in Colleton.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 12 of 17 Pageid#: 160




  laws of Florida permit service by mail, much less service that was conducted in the manner that

  is apparent from a review of Dkt. No. 5.

         Va. Code § 8.01-286.1 mirrors the federal rules in encouraging waiver of formal service.

  Absent waiver, however, Va. Code § 8.01-296 and Va. Code § 8.01-320 govern the service of

  process in the courts of Virginia. Service by mail (including certified mail or mail addressed in a

  manner that will restrict delivery to the intended recipient) is not permitted. Fla. Stat. 58.031

  governs service of process in Florida. Although service of certain witness subpoenas is permitted

  to be conducted by mail pursuant to Fla. Stat. 48.031(3)(a), Florida does not allow service of

  civil complaints by mail.7

         This case presents a scenario where the defendant is far less culpable than in Colleton or

  Park. Unlike the corporate defendant in Park, which acknowledged it had received service and

  signed a receipt for such service, Mr. Moon never received the summons and complaint in this

  matter and there is no evidence to indicate that he did.8 Unlike the Colleton defendant, service

  was not directed to a registered agent who would have been expected to forward process to its

  intended recipient. Plaintiff also cites Colleton without mentioning much of its key language.

  Although the Motion filed at Dkt. No. 25 was inadvertently captioned a Motion to Set Aside




  7
    Fla Stat. 48.031 (6)(a) does permit service under certain circumstances at a “private mailbox.”
  However, there are ample reasons that the service returned at Dkt. No. 5 does not comply with
  Fla. Stat. 48.031 (6)(a). Among the facial deficiencies: There is no evidence that “the only
  address” that was available for Mr. Moon was a private mailbox. The “mailbox” that was served
  appears not to have been a physical mailbox at all, but an “electronic mailbox.” The employee
  who received the summons is unnamed and may or may not have been “in charge” of the
  mailbox. See also fn. 4, supra, and Dkt. 5, both of which note that summons was not held at the
  location it was delivered to or forwarded directly to Mr. Moon, but rather sent to an unnamed
  third party.
  8
    As noted elsewhere in this memorandum and in Mr. Moon’s Motion to Dismiss, even if Mr.
  Moon had received the summons, it did not contain the name of the court the case was pending
  in and would not have facilitated any response on his part.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 13 of 17 Pageid#: 161




  Default Judgment, it nevertheless sought relief under Fed. R. Civ. P. 55 (c), which governs

  setting aside an entry of default. By contrast, Fed. R. Civ. P. 60 (b) governs relief from a final

  judgment in a monetary amount. Plaintiff cites Park, a case where a District Court denied relief

  from a final judgment but ignores language in the Fourth Circuit’s opinion in Colleton that

  clearly differentiated between the relaxed standard in Rule 55 and the harsher standard for a

  motion under Rule 60. The Colleton Court held that Rule 55(c) motions ought to be held to a

  “forgiving” standard requiring only a showing of “good cause.” Colleton, 616 F.3d at 420.

                 b. No Legally Cognizable Prejudice will Accrue to Ms. Scott.

         Ms. Scott mentions various forms of prejudice she feels she might experience if Mr.

  Moon is granted relief from default. Dkt. No. 29 at p.10-11. First, Ms. Scott alleges that she will

  suffer continued stress and inconvenience if this case is set back in its progress. Second, Ms.

  Scott alleges that she has prepared for a damages hearing, that she has filed Motions for

  Breastfeeding Accommodations and Entry of Default, all of which have required her time and

  resources. Unfortunately, the prejudice Ms. Scott cites is not legally cognizable in this context.

         As detailed above, the Fourth Circuit has expressly held that “no cognizable prejudice

  inheres in requiring a plaintiff to prove a defendant's liability, a burden every plaintiff assumes in

  every civil action filed in every federal court.” Colleton, 616 F.3d at 419. The Fourth Circuit

  further held that “delay in and of itself does not constitute prejudice to the opposing party.” Id.at

  418 citing Indigo America, Inc. v. Big Impressions, LLC, 597 F.3d 1, 4 (1st Cir. 2010).

         Thus, requiring this litigation to proceed as ordinary litigation, with the Plaintiff required

  to present her case on its merits to the Court according to the usual processes and procedures, is

  not a burden Ms. Scott must shoulder. Instead, it is a natural and expected result of the choice

  that she made to file a lawsuit against Mr. Moon in federal court. To the extent that Ms. Scott has
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 14 of 17 Pageid#: 162




  prepared for a damages hearing that has yet to be scheduled, her preparation will doubtless come

  in handy if there is a trial on the merits in this matter. To the extent that Ms. Scott has filed a

  Motion seeking Breastfeeding Accommodations, the Court and the defense can continue to

  accommodate her health needs at any merits-based hearing in the same manner that she would be

  accommodated at a damages hearing conducted in the current posture of default.

                  c. Mr. Moon has not been Dilatory in this Case.

          Ms. Scott argues that Mr. Moon has been dilatory in this matter because he did not

  respond to a discovery request. See Dkt. No. 29 at p. 11, citing Dkt. No. 18-1. Unfortunately,

  Ms. Scott neglects to mention that at the time the request for production of documents was sent

  to Mr. Moon, he had not been served with lawful process. See generally Docket Nos. 25-26. A

  discovery request which was served before the defendant had received a summons and complaint

  and long before the time for a responsive pleading had elapsed cannot serve to put the defendant

  on notice that there is a claim pending in this Court.9 Only proper service pursuant to Fed. R.

  Civ. P. 4 can put a defendant on notice that there is a lawsuit against him or subject a defendant

  to the jurisdiction of the Court. Absent any display of this Court exercising jurisdiction and

  without notice of the suit in a manner that comports with Due Process and Fed. R. Civ. P. 4,

  there can be no legal obligation for Mr. Moon to respond to Ms. Scott’s requests, and he is

  therefore incapable of behaving in a dilatory manner.




  9
    It is Mr. Moon’s position that Ms. Scott’s discovery attempts were premature under Fed. R.
  Civ. P. 34 (b)(2)(A). Mr. Moon is only obligated to respond to discovery requests 30 days after
  he is served with a copy of the summons and complaint, which has not yet occurred. Although it
  is understandable that Ms. Scott may have made a premature discovery attempt in light of the
  order entered at Dkt. No. 17, p. 2, Mr. Moon’s failure to reply does not constitute dilatory
  behavior on his part.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 15 of 17 Pageid#: 163




            To the extent Ms. Scott raises the issue of dilatory behavior, however, she opens the door

  to arguments relating to her own dilatory behavior. As the Fourth Circuit recently noted, “Rule

  12(f) motions are generally viewed with disfavor because striking a portion of a pleading is a

  drastic remedy and because it is often sought by the movant simply as a dilatory tactic.” Waste

  Mgmt. Holdings v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001), citing 5A A. Charles Alan

  Wright et al., Federal Practice & Procedure § 1380, 647 (2d ed. 1990). Ms. Scott’s decision to

  file a Rule 12(f) Motion of her own to strike Mr. Moon’s Rule 55 Motion, and to use that motion

  to impugn either counsel or the American system of Capitalism rather than bringing forward any

  meritorious arguments based in law, suggests a dilatory motive on her part. The implicit threats

  contained in the Motion to Strike to again sue Mr. Moon in state court suggest an improper

  motive underlies Ms. Scott’s pattern of litigation.10 See Ackerman v. ExxonMobil Corp., 734

  F.3d 237, 256 (4th Cir. 2013 (Duncan, J., Concurring) (finding “improper intent” when a party

  sought to “subvert” an otherwise proper defensive filing).

            By contrast, this Court should consider Mr. Moon’s swift action to defend the claim(s)

  against him once he became aware that he was in default. Rather than being dilatory, Mr. Moon

  moved with alacrity to respond by retaining and instructing counsel in a period of less than two

  weeks, even though Mr. Moon resides in a foreign country. See Dkt. No. 25-26. This Court has

  previously held that “promptly fil[ing] documents after making a notice of appearance” militates

  against a finding of dilatory behavior, not in favor of such a finding. Armeni v. Trans Union

  LLC, Inc., No. 3:15-cv-00066, 2016 U.S. Dist. LEXIS 98962, at *14 (W.D. Va. July 28, 2016).




  10
       See also fn. 2, supra.
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 16 of 17 Pageid#: 164




                 d. The “Meritorious Defense” Standard Applies.

         Ms. Scott argues that it is “subjective” whether Mr. Moon has a meritorious defense. Dkt.

  No. 29 at p. 12. Whether the standards imposed by the Fourth Circuit are subjective or not is

  beyond the pay grade of undersigned counsel. Regardless, the Fourth Circuit has made clear that

  the existence of a meritorious defense is one element a district court must consider in

  determining whether to grant relief from default. Payne v. Brake, 439 F.3d 198, 204 (4th Cir.

  2006). To paraphrase Lord Tennyson in The Charge of the Light Brigade, “ours is not to

  question why.”

         Insofar as the “meritorious defense” test does apply, Mr. Moon can only point to the

  contents of his Motion to Dismiss and the numerous procedural, substantive, and even

  jurisdictional defects he alleges. It is this Court that will make the determination whether Ms.

  Scott has a valid claim and whether he has a valid defense.

     VII.    Conclusion

         The Court should deny the motion to strike on the basis that Rule 12(f) does not permit

  non-pleadings to be struck. Alternatively, the Court should deny the motion to strike because the

  motions raise relevant material for this Court to consider and are not impertinent, scandalous, or

  otherwise improper. The Court should grant Mr. Moon relief from default and proceed to

  adjudicate the Motion to Dismiss. See Dkt. No. 26.

                 Respectfully submitted this the 11th day of December, 2020,

                                        JOSHUA MOON
Case 2:20-cv-00014-JPJ-PMS Document 30 Filed 12/11/20 Page 17 of 17 Pageid#: 165




  By Counsel:

  /s/Matthew D. Hardin
  Matthew D. Hardin, VSB # 87482
  1725 I Street NW, Suite 300
  Washington, DC 20006
  Phone: 202-802-1948
  Email: MatthewDHardin@protonmail.com

                                        Certificate of Service

          I hereby certify that I will file a true and correct copy of the foregoing document with the
  Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
  a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
  prepaid, directed to:

                                Melinda Scott
                                2014PMB87
                                Post Office Box 1133
                                Richmond, VA 23218


  Dated: Dec. 11, 2020

                                                /s/Matthew D. Hardin
                                                Matthew D. Hardin
                                                Counsel for Joshua Moon
